DETAILED ACTION
This office action response to the communication filed on 07/18/2019. 
Claims 1-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on July 23, 2019, and December 09, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-8, 10-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over BADIC BILIJANA et al. (International Publication No. WO 2017/065852 A1, hereinafter "Badic''), in view of KHOSHNEVISAN et al. (U.S. Patent Application Publication No. 2019/0044614), (“Khoshne”, hereinafter).
As per Claim 1, Badic discloses a network node in a wireless communication network, the network node comprising: processing circuitry configured to: determine a classification of an interference connection between Citizen Broadband Service Devices, CBSDs, having a coverage overlap ([see, e.g., type of interference can occur when two or more systems operate, such operating infrastructure components e.g., CBSDs/BS/eNB/AP/, [0048, 0087], and Fig. 5])), 
the classification of the interference connection being based at least in part on: 
whether the interference connection is associated with one of alternative channels and adjacent channels ([see, e.g., the interference metrics between the frequency slots, furthermore two distinct frequency blocks may not cause any measurable interference [0071], and Fig. 5])); and 
interference measurements associated with the interference connection ([see, e.g., measuring the interference level from CBSDs [0048, 0062-0063], and Fig. 5])).	Badic doesn’t appear explicitly disclose: 	perform at least one action based on the classification of the interference connection, the at least one action including performing channel assignments based on the classification of interference connections. 

In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (Khoshne, ¶ [0004]).
 As per Claim 13, is the method claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 13 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 1.
As per Claims 2, 14, Badic further discloses wherein the determination of the classification of the interference connection is determined from a plurality of predefined classifications ([see, e.g., type of interference can occur when two or more systems operate, such operating infrastructure components e.g., CBSDs/BS/eNB/AP/, [0048, 0087], and Fig. 5])).

As per Claims 3, 15 Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the interference connection between the two interfering CBSDs does not allow the CBSDs to operate in a Citizen's Broadband Radio Service, CBRS, band without incurring interference above a predefined threshold if the CBSDs are part of different coexistence groups OR the CBSDs use different radio access technologies, RATs ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (Khoshne, ¶ [0004]).   
As per Claims 4, 16, Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the interference connection between the two interfering CBSDs does not allow the CBSDs to operate in the Citizen's Broadband Radio Service, CBRS, band without incurring interference about a predefined threshold if the CBSDs have overlapping downlink and uplink cycles regardless of the existence 
In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (Khoshne, ¶ [0004]).   
As per Claims 5, 17, Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the interference connection between the two interfering CBSDs does not allow the CBSDs to operate in adjacent channels without incurring interference about a predefined threshold if the CBSDs use different RATs or overlapping downlink and uplink cycles ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0060, 0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).

As per Claims 6, 18, Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), determine a guard band allocation for CBSD 705, and may provide selection information identifying the guard band allocation, [0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (Khoshne, ¶ [0004]).   
As per Claims 7, 19, Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the interference connection between the two to operate in different channels without incurring interference above a predefined threshold if CBSDs use different RATs or overlapping downlink and uplink cycle ([see, e.g., wherein the interference for a CBSD 705 with other CBSDs 705 corresponding to a same color (e.g., frequency band), a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs 705 corresponding to different colors (e.g., frequency band), [0060, 0063-0064, 0070-0071], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (Khoshne, ¶ [0004]).
As per Claims 8, 20, Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the different channels between the CBSDs are orthogonal to each other ([see, e.g., The network management device may assign overlapping networks or interference coordination groups (ICGs) to orthogonal channels, [0060], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would 
As per Claims 10, 22, Badic further discloses wherein the at least one action includes applying at least one network policy to reduce interference associated with the CBSDs ([see, e.g., the action includes the CBSDs to reduce their power levels based on their distance from the PAL CBSD, disclosed [0073], and Fig. 5])).  
As per Claims 11, 23, Badic further discloses wherein the network node is a spectrum access system, SAS ([see, e.g., infrastructure components to an aggregation node, such as the SAS entity node, disclosed [0012, 0017], and Fig. 2])).   
As per Claims 12, 24, Badic appears to be silent to the instant claim, and however Khoshne discloses wherein the network node is a Coexistence Manager, CxM ([see, e.g., the network node is a CxM 710 disclosed, [0063-0064], and Fig. 7, and also Provisional [0065-0066]]).
In view of the above, having the system of Badic and then given the well-established teaching of Khoshne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Khoshne. The motivation for doing so would have been to provide a common protocol results improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards (Khoshne, ¶ [0004]).
 
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Badic, in view of Khoshne, and further in view of Khoshnevisan et al. (U.S. Patent Application Publication No. 2018/0139616), (“Mostafa”, hereinafter). 
As per Claim 9, Badic and Khoshne disclose the network node of Claim 1, and Badic doesn’t appear explicitly disclose: wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs.  
However, Mostafa discloses wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs ([see, e.g., wherein the interference restrictions, aggregated interference threshold that has been exceeded by other wireless devices 205 within its energy detection range, [0053, 0065], and Fig. 1-2, and also Provisional [0048, 0052, 0071]]).
In view of the above, having the system of Badic and then given the well-established teaching of Mostafa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Mostafa. The motivation for doing so would have been to provide shared radio frequency spectrum results enhance increasing data traffic in cellular networks (Mostafa, ¶ [0005).
As per Claim 21, Badic and Khoshne disclose the method of Claim 13,  and Badic doesn’t appear explicitly disclose:  wherein the interference threshold is one of static, dynamic and based on a probability distribution of received interference levels at the CBSDs.  

In view of the above, having the system of Badic and then given the well-established teaching of Mostafa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Badic as taught by Mostafa. The motivation for doing so would have been to provide shared radio frequency spectrum results enhance increasing data traffic in cellular networks (Mostafa, ¶ [0005).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/BERHANU D BELETE/
Examiner, Art Unit 2468     

/PARTH PATEL/Primary Examiner, Art Unit 2468